                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                             No. 5:18-CR-338-FL-3


UNITED STATES OF AMERICA               )
                                       )
          v.                           )          ORDER TO SEAL
                                       )   [DOCKET ENTRY NUMBER 318]
DONELL MARIO BRATTON,                  )
                                       )
               Defendant.              )




     Upon Motion of Defendant, it is hereby ORDERED that Docket

Entry   Number    318   be    sealed   until    such   time   as   the   Court

determines that the aforementioned filing should be unsealed.

                        28th day of January, 2019.
     SO ORDERED. This, _____




                                               ______________________________
                                                   Louise Wood Flanagan
                                                    U.S. District Judge
